                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      CARRINGTON MORTGAGE SERVICES,                        CASE NO. C18-1095-JCC
        LLC,
10                                                           ORDER
11                              Plaintiff,
                v.
12
        KENNETH A. COUCH aka KEN A.
13      COUCH and VALINDA COUCH aka
        VALINDA LEA COUCH,
14

15                              Defendants.

16
            This matter comes before the Court on Plaintiff’s motion for default judgment (Dkt. No.
17
     21). The Court has considered the motion and the relevant record and FINDS that:
18
            (1) Defendants were properly served in this matter on or about August 9, 2018 (Dkt. Nos.
19
     14, 16);
20
            (2) The Clerk entered an order of default against Defendants on September 14, 2018 (Dkt.
21
     No. 19);
22
            (3) Defendants have failed to appear or otherwise defend in this action; and
23
            (4) The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) support
24
     granting default judgment in Plaintiff’s favor.
25
            Accordingly, Plaintiff’s motion for default judgment (Dkt. No. 21) is GRANTED in its
26

     ORDER
     C18-1095-JCC
     PAGE - 1
 1   entirety. The Court ORDERS as follows:

 2                            SUMMARY OF DEFAULT JUDGMENT

 3    Judgment Creditor                          CARRINGTON MORTGAGE SERVICES,
 4                                               LLC
 5    Judgment Debtor                            KENNETH A. COUCH aka KEN A.
 6                                               COUCH and VALINDA COUCH aka
 7                                               VALINDA LEA COUCH, husband and wife
 8    Attorneys for Judgment Creditor            Ryan S. Moore
 9                                               Houser & Allison, APC
10                                               600 University St., Suite 1708
11                                               Seattle, WA 98101
12    Amount of Principal Owed Through           $347,163.59
13    November 14, 2018
14    Current Interest Rate                      6.5%
15    Amount of Interest Owed Through November   $215,239.11
16    14, 2018
17    Escrow Advances                            $32,298.14
18    Outstanding Corporate Advances             $3,063.63
19    Late Charges                               $9,345.32
20    Attorney Fees                              To be determined after sale pursuant to court
21                                               order
22    TOTAL JUDGMENT                             $607,109.79
23   Legal Description:
24

25          PARCEL A: LOT 13 OF SURVEY, ACCORDING TO PLAT RECORDED IN
            VOLUME 8 OF PLATS AT PAGE(S) 37 AND 38, RECORDED UNDER
26          RECORDING NO. 7808210356, IN SNOHOMISH COUNTY, WASHINGTON,
     ORDER
     C18-1095-JCC
     PAGE - 2
             SITUATED IN THE SOUTH HALF OF SECTION 14, TOWNSHIP 31 NORTH,
 1           RANGE 5 EAST, W.M.
 2
             PARCEL B: A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS
 3           CREATED BY INSTRUMENT RECORDED UNDER RECORDING NO.
             7810040308, IN SNOHOMISH COUNTY, WASHINGTON.
 4

 5                                               JUDGMENT
 6           THIS MATTER came before this Court on Plaintiff Carrington Mortgage Services,
 7   LLC’s (“Carrington” or “Plaintiff”) motion for default judgment and supporting materials
 8   submitted thereto. The Court finds that default judgment on Plaintiff’s judicial foreclosure claims
 9   is hereby ENTERED in favor of Plaintiff as against any and all rights, title, and interest of
10   Defendants Kenneth A. Couch and Valinda Couch in the parcel of real property commonly
11   known as 7930 190th Place NE, Arlington, WA 98223 (the “Property”):
12           NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
13   THAT:
14        1. The Court has jurisdiction of the parties, Carrington Mortgage Services, LLC, Kenneth
15           A. Couch, Valinda Couch, and all other persons, parties, or occupants unknown claiming
16           any legal right, title, lien, or interest in the property described in the complaint;
17        2. The legal description of the Property in the Deed of Trust recorded with the Snohomish
18           County Auditor under recording number 200808290552, which incorrectly provides that
19           the easement for the Property is located in Pierce County rather than Snohomish County,
20           is reformed as follows:
21   //
22   //
23   //
24   //
25   //
26   //

     ORDER
     C18-1095-JCC
     PAGE - 3
 1
            PARCEL A: LOT 13 OF SURVEY, ACCORDING TO PLAT RECORDED IN
 2          VOLUME 8 OF PLATS AT PAGE(S) 37 AND 38, RECORDED UNDER
 3          RECORDING NO. 7808210356, IN SNOHOMISH COUNTY, WASHINGTON,
            SITUATED IN THE SOUTH HALF OF SECTION 14, TOWNSHIP 31 NORTH,
 4          RANGE 5 EAST, W.M.

 5          PARCEL B: A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS
            CREATED BY INSTRUMENT RECORDED UNDER RECORDING NO.
 6          7810040308, IN SNOHOMISH COUNTY, WASHINGTON.
 7          PARCEL NUMBER 310514-004-020-00.
 8      3. The Deed of Trust encumbering the Property, bearing Snohomish County recording
 9          number 200808290552, is FORECLOSED;
10      4. The Plaintiff, having made proof of a sum certain, is awarded Judgment (the “Judgment”)
11          on the foreclosure on the Deed of Trust against Defendants as follows:
12          a. The sum of $347,163.59 in principal owed through November 14, 2018;
13          b. The sum of $215,239.11 for interest owed through November 14, 2018;
14          c. The sum of $32,298.14 for escrow advances;
15          d. The sum of $3,063.63 for outstanding corporate advances;
16          e. The sum of $9,345.32 for late charges;
17          f. The sum of $61.8237 per day after November 14, 2018, for post-judgment interest;
18             and
19          g. Attorney fees to be determined after the sale pursuant to the terms of the Deed of
20             Trust.
21                           CARRINGTON’S SECURITY INTERESTS
22          IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED THAT:
23          1. The respective amounts owing under this Judgment are secured by real property as
24             follows: the full amount of the Judgment is secured by the real property described in
25             the Deed of Trust recorded on August 29, 2008, as Instrument No. 200808290552 in
26             the Official Records of Snohomish County.
     ORDER
     C18-1095-JCC
     PAGE - 4
 1          2. Plaintiff’s security interests evidenced by the Deed of Trust are valid and enforceable.

 2                                  DECREE OF FORECLOSURE

 3          IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED THAT:

 4          1. This order of foreclosure (“Decree of Foreclosure”) provides for the award of a right,

 5             title, or interest in the parcel of the Property, and legally described as follows:

 6
            PARCEL A: LOT 13 OF SURVEY, ACCORDING TO PLAT RECORDED IN
 7          VOLUME 8 OF PLATS AT PAGE(S) 37 AND 38, RECORDED UNDER
 8          RECORDING NO. 7808210356, IN SNOHOMISH COUNTY, WASHINGTON,
            SITUATED IN THE SOUTH HALF OF SECTION 14, TOWNSHIP 31 NORTH,
 9          RANGE 5 EAST, W.M.

10          PARCEL B: A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS
            CREATED BY INSTRUMENT RECORDED UNDER RECORDING NO.
11
            7810040308, IN SNOHOMISH COUNTY, WASHINGTON.
12          APN: 310514-004-020-00.
13          2. Carrington is the holder of a promissory note (“Note”) executed by judgment debtors
14             Kenneth A. Couch aka Ken A. Couch and Valinda Couch aka Valinda Lea Couch in
15             favor of Taylor, Bean & Whitaker Mortgage Corp.;
16          3. The Note is a valid, binding, and enforceable obligation of Kenneth A. Couch aka
17             Ken A. Couch and Valinda Couch aka Valinda Lea Couch, and judgment creditor
18             Carrington is entitled to enforce it;
19          4. Carrington is the current beneficiary under the Deed of Trust encumbering the
20             Property, recorded on August 29, 2008, as Instrument No. 200808290552 in the
21             Official Records of Snohomish County;
22          5. Carrington’s Deed of Trust is a valid, first, prior, and paramount lien upon the real
23             property above-described, prior and superior to any and all right, title, interest, lien, or
24             estate of Kenneth A. Couch aka Ken A. Couch and Valinda Couch aka Valinda Lea
25             Couch, or any of them, or of anyone claiming by, through, or under them in and to
26             said real property, and the same is hereby foreclosed, and the whole thereof, and on
     ORDER
     C18-1095-JCC
     PAGE - 5
 1             and including all improvements, easements, appurtenances, and fixtures now or

 2             hereafter a part of the Property; and on all other interest of Kenneth A. Couch aka

 3             Ken A. Couch and Valinda Couch aka Valinda Lea Couch related to that real

 4             property described in the Deed of Trust, as security for the payment of the Note and

 5             the Judgment set forth above;

 6          6. The real and personal foreclosed Property is hereby ordered to be sold by the Sheriff

 7             of Snohomish County, Washington, on such date as may be requested by Carrington,

 8             and in the manner provided by law and in accordance with the practice of this Court
 9             and the courts in the State of Washington, and the proceeds of such sale should be
10             applied toward the payment of the Judgment rendered herein in favor of Carrington,
11             together with interest, any costs, increased costs or sale, any advances that Carrington
12             may be required to pay after the entry of Judgment herein for taxes, assessments,
13             other items constituting liens against the Property, insurance and/or repairs for the
14             protection of the Property;
15          7. The Sheriff of Snohomish County is authorized to break and enter any enclosed
16             structure, dwelling or premises in order to carry out the terms of this Judgment and
17             Decree of Foreclosure, and is further authorized to sell any individual parcels of the
18             Property in one combined lot;

19          8. Carrington is granted the right to become the bidder at the sale of the real property

20             described above, using and applying for its bid the amount of its Judgment or any

21             portion thereof entered herein, and is granted the right to become the purchaser at any

22             sale;

23          9. Any surplus remaining after the proceeds of the Sheriff’s Sale have been applied as

24             set forth above shall be deposited into the Registry of the Court for further

25             disposition, and Carrington shall provide written notice to all parties who have

26             appeared in this action at the time such funds are deposited with the Court;

     ORDER
     C18-1095-JCC
     PAGE - 6
 1          10. All right, title, claim, or interest of Kenneth A. Couch aka Ken A. Couch and Valinda

 2               Couch aka Valinda Lea Couch, and any and all of the persons claiming by, through,

 3               or under them, subsequent to the execution and recording of the Deed of Trust, is

 4               inferior and subordinate to Carrington’s lien on the Property and is forever barred and

 5               foreclosed from any and all right, title, interest, lien, or estate in and to said real

 6               property, or any part thereof, save only such rights or redemption as are provided by

 7               law;

 8          11. Any and all persons claiming any right, title, interest, lien, or estate in and to the
 9               Property, or any part thereof, subsequent to August 29, 2008, the date of the recording
10               of Carrington’s Deed of Trust, which is foreclosed herein, are hereby foreclosed of
11               any such right, title, interest, lien, or estate as against Carrington in this action or any
12               successor thereto; that all right, title and interest in and to any policy of hazard
13               insurance insuring the said premises shall pass to the purchaser at such Sheriff’s Sale
14               at the time of such sale;
15          12. That the period of redemption from such Sheriff’s Sale be, and the same is hereby,
16               fixed at 8 months next ensuing after said sale;
17          13. There shall be added to Carrington’s Judgment all interest payments that come due
18               between the date of this order and the date of the Sheriff’s Sale, as well as all sums

19               advanced under the terms of the Note and Deed of Trust for taxes, assessments,

20               municipal charges, and property insurance between the date of this order and the date

21               of the Sheriff’s Sale;

22          14. This Judgment and Decree of Foreclosure shall be considered a judgment and may be

23               recorded as such under applicable law.

24          IT IS SO ORDERED.

25          //

26          //

     ORDER
     C18-1095-JCC
     PAGE - 7
 1          DATED this 13th day of November 2018.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER
     C18-1095-JCC
     PAGE - 8
